PER CURIAM.
Judgment ordered in favor of plaintiff as follows: First, that James H. Gamble, in his last will and testament, conferred a power of appointment upon Charlotte M. Gamble; second, that Charlotte M. Gamble, in her last will and testament, made a valid execution of such power of appointment; third, that Frederick S. Gamble is entitled, upon distribution, to a legacy of $2,000, and that all the rest, residue, and remainder of both the personal and real estate of James H. Gamble and Charlotte M. Gamble passes to the plaintiff, Elizabeth Gamble Young, in her administrative and individual capacities, respectively. No costs allowed either party on this submission.